Name: 2014/100/EU: Commission Implementing Decision of 18Ã February 2014 concerning certain interim protective measures relating to African swine fever in Poland (notified under document C(2014) 1179) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  means of agricultural production;  regions of EU Member States
 Date Published: 2014-02-20

 20.2.2014 EN Official Journal of the European Union L 50/35 COMMISSION IMPLEMENTING DECISION of 18 February 2014 concerning certain interim protective measures relating to African swine fever in Poland (notified under document C(2014) 1179) (Only the Polish text is authentic) (Text with EEA relevance) (2014/100/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent might spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 15 of Directive 2002/60/EC provides for the establishment of an infected area following the confirmation of one or more cases of African swine fever in feral pigs. (4) Poland has informed the Commission of the current African swine fever situation on its territory, and in accordance with Article 15 of Directive 2002/60/EC, it has established an infected area where the measures referred to in Articles 15 and 16 of that Directive are applied. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, it is necessary to establish in collaboration with the Member State concerned a Union list of the infected territories for African swine fever in Poland. (6) Accordingly, pending the next meeting of the Standing Committee on the Food Chain and Animal Health, the infected territories in Poland should be listed in the Annex to this Decision and the duration of that regionalisation established in accordance with Article 15 of Directive 2002/60/EC. (7) This Decision is to be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Poland shall ensure that the infected area established in accordance with Article 15 of Directive 2002/60/EC comprise at least the territories listed in the Annex to this Decision. Article 2 This Decision shall apply until 14 March 2014. Article 3 This Decision is addressed to the Republic of Poland. Done at Brussels, 18 February 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever (OJ L 192, 20.7.2002, p. 27). ANNEX INFECTED AREA The following territories in the republic of Poland:  in voivodship podlaskie: the poviat sejneÃ ski; in poviat augustowski, the municipalities of PÃ aska, Lipsk and Sztabin; the poviat sokÃ ³lski; in poviat biaÃ ostocki, the municipalities Czarna BiaÃ ostocka, SupraÃ l, ZabudÃ ³w, MichaÃ owo and GrÃ ³dek; and the poviats hajnowski, bielski and siemiatycki;  in voivodship mazowieckie: the poviat Ã osicki;  in voivodship lubelskie: the poviats bialski and wÃ odawski.